Citation Nr: 1128292	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach disorder, to include ulcers.

2.  Entitlement to service connection for cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a stomach disorder, to include ulcers, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show either in-service incurrence of cirrhosis or a current diagnosis of cirrhosis.


CONCLUSION OF LAW

The criteria for service connection for cirrhosis have not been met, nor may they be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
Insofar as the issue of the Veteran's entitlement to service connection for cirrhosis, a letter mailed to the Veteran in February 2007 notified him of the information and evidence needed to substantiate his claim.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claim was adjudicated for the first time in a May 2007 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records have been associated with the claims file.  Based upon the Veteran's statement that he received post-service treatment for his cirrhosis at the VA medical facility in New York, New York, the RO made efforts to obtain the Veteran's treatment records from that facility.  A May 2007 response from the VA medical center in New York, however, indicated that no treatment records pertaining to the Veteran were available.  Although the Veteran reported, in a March 2007 VA 21-4142 release form, that he received treatment at "other private clinics" in addition to his reported VA treatment, he did not identify the names or addresses of the medical providers who rendered this purported private treatment.  In this regard, it is well-established that VA's duty to assist a veteran is not always a "one-way street."  A veteran seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under the circumstances, VA will not expend further efforts to locate the Veteran's purported private clinic records.  Rather, this claim will be evaluated based upon the evidence currently of record.

As the Veteran's representative noted in a May 2011 brief, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed cirrhosis.  Nonetheless, the Board does not find that the scheduling of such an examination is warranted in this case given the absence of competent and credible evidence of in-service incurrence of cirrhosis or a diagnosis of cirrhosis made at any time after his separation from service.  38 C.F.R. § 3.159(c)(4).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Cirrhosis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

If certain diseases, such has cirrhosis of the liver, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Veteran's Contentions

In his January 2007 claim, the Veteran asserted entitlement to service connection for cirrhosis.  In support of his claim, he appears to assert that he was diagnosed with cirrhosis during service by a physician at the Philadelphia Naval Base.  In his February 2008 substantive appeal, he appears to assert further that he was offered a medical discharge, presumably as a result of his cirrhosis condition, which he declined because he "opted for a honorable discharge instead."  According to the Veteran, he has received post-service medical at the VA medical center in New York, New York.

C.  Analysis

The Board finds that the Veteran is not entitled to service connection for cirrhosis.  In this regard, the evidence does not show either in-service incurrence of cirrhosis or a diagnosis of cirrhosis at any time after his separation from service.

Despite the Veteran's contention that he was diagnosed with cirrhosis during service, his service treatment records do not reflect such a diagnosis.  Similarly, they do not indicate treatment for any symptoms associated with cirrhosis.  Contrary to the Veteran's claim that his separation from service was in some way related to his purported in-service diagnosis of cirrhosis, the service treatment records show that he was in fact discharged after a finding of unsuitability due to a diagnosed personality disorder.

Similarly, the Veteran has not provided any post-service treatment records that support his claim.  Although the Veteran has reported post-service treatment at the VA medical facility in New York, New York, inquiry made by VA to that facility revealed that there are no records which pertain to the Veteran.  The Veteran has also not identified any specific private medical providers who have rendered treatment for his claimed cirrhosis.

In the absence of such records, the only evidence in support of the Veteran's claim are his own assertions.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

To the extent that the Veteran is reporting that he was diagnosed with cirrhosis during service and has experienced continuous symptoms since that time, he is certainly competent to make such assertions.  Nonetheless, the credibility of the Veteran's assertions are severely undermined by the absence of corroborating service treatment records, the absence of any post-service treatment records, and by the Veteran's statements that his separation from service was in some way related to his cirrhosis disorder when in fact such statements are effectively rebutted by contrary evidence in the service treatment records.  Moreover, to the extent that the Veteran's assertions may be construed as asserting the opinion that he has a disorder that is related to service, the Veteran is not competent to provide an opinion as to such a complex medical question.  Under the circumstances, the Board affords no probative weight to the Veteran's assertions as to the onset of cirrhosis or as to the relationship of his claimed cirrhosis to his active duty service.

In summary, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cirrhosis.  Accordingly, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for cirrhosis is denied.


REMAND

A review of the claims file shows that the Veteran was previously denied service connection for a stomach disorder, claimed as ulcers, in a November 1978 decision letter.  In sum, the decision letter identifies that the Veteran's claim was denied due to a lack of evidence showing in-service incurrence of a stomach disorder, manifestation of a stomach disorder to a degree of 10 percent within one year from his separation form service, a current diagnosis of cirrhosis, and a relationship between current cirrhosis and his active duty service.  That decision was not appealed by the Veteran, and hence, has become final.  38 U.S.C.A. § 7105(c).

In January 2007, the Veteran filed a claim seeking to reopen his previous claim of service connection for a stomach disorder.  In February 2007, a notice letter was mailed to the Veteran which purported to provide him with notice as to the information and evidence necessary to substantiate his claims.

The United States Court of Appeals for Veterans Claims (Court) has held that, in the context of a claim to reopen on the basis of new and material evidence, the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate the element or elements of service connection that were found to be insufficiently established in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the January 2007 letter fails to define for the Veteran the type of evidence that would be considered "new and material," nor does it identify for the Veteran the elements that were lacking in his previous claim and which were the basis of the RO's November 1978 denial.  In the absence of such notice, the January 2007 letter does not provide the Veteran with sufficient notice insofar as his request to reopen his claim of service connection for a stomach disorder, to include ulcers.

Accordingly, the case is REMANDED for the following action:

1.  A new notice letter should be issued to the Veteran in accordance with Kent v. Nicholson.  The Veteran should be informed that a claim for service connection for a stomach disorder was previously denied in November 1978 and that the bases for that denial was a lack of evidence showing:  in-service incurrence of a stomach disorder; manifestation of a stomach disorder to a degree of 10 percent within one year from his separation form service; a current diagnosis of cirrhosis; and a relationship between current cirrhosis and his active duty service.  The letter should also inform the Veteran that in order to reopen his claim he must submit "new and material evidence" (e.g., evidence not previously submitted) in support of his claim.  The letter should define for the Veteran what "new and material evidence" is and the types of evidence and information that is necessary to substantiate his underlying claim of service connection for a stomach disorder, to include ulcers.

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his stomach disorder.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After completion of the above development, and any other development deemed necessary by the RO, the Veteran's claim of entitlement to service connection for a stomach disorder, to include ulcers, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


